437 So. 2d 238 (1983)
Glen L. VENUTI, Appellant,
v.
STATE of Florida, Appellee.
No. 82-865.
District Court of Appeal of Florida, Fifth District.
September 15, 1983.
James B. Gibson, Public Defender, and Brynn Newton, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and C. Michael Barnette, Asst. Atty. Gen., Daytona Beach, for appellee.
COBB, Judge.
In this case the trial court, in imposing a three year sentence for the offense of possession of burglary tools, pronounced that the sentence was to be served concurrently with a prior sentence that appellant had received in Orange County. This intended provision, however, was not incorporated in the written judgment and sentence. The State concedes that oral pronouncements of sentence generally are controlling in such situations and that apparently a clerical error occurred in the instant case. See Landry v. State, 414 So. 2d 1086 (Fla. 5th DCA 1982) and Pelfrey v. State, 409 So. 2d 486 (Fla. 5th DCA 1982). The appellant's remaining point on appeal is without merit.
The judgment below is affirmed and the cause is remanded for correction of the written sentence.
AFFIRMED AND REMANDED.
FRANK D. UPCHURCH, Jr. and COWART, JJ., concur.